Citation Nr: 0124020	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which in pertinent part denied entitlement to 
service connection for bilateral hearing loss and for lung 
disability.  A notice of disagreement was received in June 
1998, a statement of the case was issued in September 1999, 
and a substantive appeal was received in September 1999.  The 
veteran was afforded a Board hearing at the RO in June 2001.

The Board notes that in the September 1999 statement of the 
case, the RO styled the hearing loss issue as whether new and 
material evidence had been presented to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  
This was apparently accomplished on a finding that at some 
undetermined time in the past, service connection for hearing 
loss was denied.  The record reflects that the veteran's 
original claims folder has been lost and the record prior to 
1995 has not been reconstructed.  In the September 1999 
statement of the case, the RO did not reference a specific 
prior denial of a claim for service connection for bilateral 
hearing loss, but noted that the Compensation and Pension 
computer data specifically showed hearing loss as non-
service-connected.  The veteran's representative has argued 
that the veteran's hearing loss claim should therefore not be 
considered a claim to reopen but an original claim to be 
analyzed on the merits.  Because the record does not 
demonstrate notice to the veteran of a prior denial of 
service connection for bilateral hearing loss, the Board 
agrees that the issue should be considered an original claim 
of entitlement to service connection for bilateral hearing 
loss.  As it appears that the RO did undertake a merits 
analysis in the May 1998 rating decision before changing to a 
new and material evidence analysis in the statement of the 
case, it would not appear that there is any prejudice to the 
veteran by the Board proceeding with a merits analysis at 
this time.  At any rate, the Board finds that there is no 
resulting prejudice to the veteran in view of the Board's 
ultimate determination as to this issue. 

During his June 2001 Board hearing, the veteran advanced 
claims of entitlement to an increased evaluation for service-
connected otitis media and entitlement to an increased 
evaluation for service-connected pleurisy and pneumonia.  
These issues are referred to the RO for appropriate action.  
At the hearing, the veteran also withdrew that aspect of his 
lung disability claim which was based on asbestosis.  


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
current bilateral hearing loss is related to noise exposure 
during service.   


CONCLUSION OF LAW

Bilateral hearing loss was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claim of 
entitlement to service connection for bilateral hearing loss.  
The record includes VA outpatient treatment records and 
audiological evaluations.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met in 
regard to the claim of entitlement to service connection for 
bilateral hearing loss.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Finally, the Board notes that the veteran's original claims 
folder has been lost.  In 1997, the claims folder was 
rebuilt.  It appears that all of the prior record may have 
been with the lost file.  The RO has attempted to obtain the 
veteran's complete service medical records; however, the 
National Personnel Records Center (NPRC), in response to VA 
requests, reported the records may have been destroyed in the 
1973 NPRC fire.  NPRC could not confirm the existence of such 
records; only the fact that if they had been stored at the 
NPRC, they would have been stored in an area damaged by the 
fire.  The Board realizes that in cases such as these, VA has 
a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

The RO has determined that service connection has been in 
effect for otitis medial since 1945.  The veteran now claims 
that he also suffers hearing loss which is related to his 
military service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Review of the record in the present case shows that the 
veteran clearly suffers bilateral hearing loss disability as 
defined for VA purposes in 38 C.F.R. § 3.385.  VA 
audiological examinations in 1985, 1993, 1995 and 1997 all 
showed that the criteria set forth in this VA regulation have 
been met.  The only real question in this case is whether or 
not the veteran's current bilateral hearing loss disability 
is related to his military service or to his service-
connected otitis media. 

With regard to service connection on a secondary basis, the 
Board stresses that the question of whether or not the 
hearing loss is due to or has been aggravated by the service-
connected otitis medial is essentially a medical question and 
therefore must be addressed by trained medical personnel.  
The veteran, as a layperson, is not competent to offer an 
opinion in this regard.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  It does not appear that the record includes a 
clear medical opinion linking the hearing loss to the 
service-connected otitis media.  While a VA examiner 
indicated in a January 1986 clinical note that if the veteran 
had a diagnosis of otitis during service and was service-
connected for such, he believed that there was a medical 
indication for hearing aids, examination in September 1997 
showed no audiological indication of significant middle ear 
disease.  

However, the September 1997 examiner did comment that the 
audiological test results were consistent with aging and 
noise-induced cochlear pathology.  With regard to noise 
exposure, the veteran testified at the June 2001 Board 
hearing that during service he was trained on machine guns 
and a "half tractor" with a .20 caliber cannon.  He further 
testified that he did not have any hearing problems prior to 
his entry into military service.  The testimony offered by 
the veteran at the June 2001 Board hearing appeared to be 
credible and there is nothing of record to contradict his 
testimony.  The Board also believes that the veteran's 
testimony regarding noise exposure during service is 
consistent with the circumstances of his four and one-half 
years of World War II military service.  

After considering the available evidence, the Board concludes 
that the weight of the positive and negative evidence is in a 
state of equipoise.  The veteran's claim is supported by the 
current medical evidence demonstrating hearing loss in both 
ears.  Additionally, the September 1997 VA audiological 
evaluation report notes the veteran's results are consistent 
with age and noise-induced cochlear pathology.  While the 
veteran has reported that he worked for a railroad for a 
number of years after service and that there was some noise 
exposure as part of that employment, he also testified to 
noise exposure during service in the form of machine guns and 
cannons.  The Board is therefore left with a situation where 
the available evidence does not clearly show whether it was 
inservice noise exposure or post-service noise exposure which 
led, in part, to his hearing loss.  The Board believes that 
this is a situation where the provisions of 38 U.S.C.A. 
§ 5107(b) require that the determinative question be resolved 
in the veteran's favor.  The Board therefore concludes that 
entitlement to service connection for bilateral hearing loss 
is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  To this extent, the appeal is granted.  


REMAND

The veteran is seeking entitlement to a lung condition 
diagnosed as chronic obstructive pulmonary disease, separate 
and distinct from his service-connected pleurisy and 
pneumonia.  The veteran asserts entitlement to service 
connection on a direct basis and as secondary to his service-
connected pleurisy and pneumonia.  

Private treatment records dated in September 1995 reflect 
fine crackles in both lung bases that did not clear following 
deep cough.  This was noted as a new finding compared with a 
1992 evaluation.  A chest x-ray revealed bilateral pleural 
thickening with blunting of the left costophrenic angle and 
suggestion of pulmonary hyperinflation.  Some fibronodular 
changes were present in the pulmonary parenchyma consistent 
with granulomatous disease.  Pulmonary function studies 
demonstrated a mild obstructive defect without clear 
improvement in flow rates following inhaled bronchodilators.  
There was a mild reduction in the single breath diffusing 
capacity not present on previous testing.  The physician 
concluded the veteran had evidence of dyspnea on exertion, 
early changes of impairment in his diffusion capacity, and 
basilar crackles that were new findings.  The physician noted 
he suspected the veteran had chronic obstructive lung disease 
as well as bilateral pleural thickening secondary to asbestos 
exposure and early indications of pulmonary asbestosis.  

At his June 2001 Board hearing, the veteran testified that he 
began to have shortness of breath during his military service 
and was treated on several occasions for pleurisy and 
pneumonia.  He stated the he was unable to march with his 
unit because of his shortness of breath.  He testified that 
he underwent physical examinations following service through 
his employer, Pennsylvania Railroad, which showed scar tissue 
on the lungs.  He also testified that he went to a VA 
hospital in Philadelphia in 1946 and 1947.  It does not 
appear from the record that the RO has attempted to obtain 
these records. 

Accordingly, this issue is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who have treated him for his lung 
conditions since his discharge from 
service.  The RO should also request all 
pertinent information regarding physical 
examinations conducted by his employer 
following his discharge from service.  
After securing the necessary permission 
from the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The RO should review the claims file 
and undertake all action necessary to 
comply with the Veterans Claims Assistance 
Act of 2000 and implementing regulations.

3.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the reported 
chronic obstructive pulmonary disease.  It 
is imperative that the claims file be made 
available to and be examined by the 
examiner in connection with the 
examination.  Any medically indicated 
special studies and tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly report whether he 
suffers from chronic obstructive pulmonary 
disease.  If so, the examiner should offer 
an opinion as to whether it is at least as 
likely as not that such disorder is 
related to the veteran's service.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as not 
that such disorder is proximately due to 
or has been aggravated by the veteran's 
service-connected residuals of 
pleurisy/pneumonia.  A detailed rationale 
for all opinions expressed should be 
provided. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



